Citation Nr: 0614326	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  99-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision 
(hearing officer decision) of the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO), 
which denied the benefit sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming entitlement to an increased rating 
for his service-connected pseudofolliculitis, which is 
currently evaluated as 10 percent disabling.  The Board has 
determined that additional development is necessary prior to 
completion of its appellate review for the following reasons.  

During an April 2006 Board video-conference hearing before 
the undersigned, the veteran testified that his service-
connected skin disability had worsened in most recent months, 
subsequent to the most recent VA examination.  As such, 
pursuant to the VCAA, the Board concludes that the veteran's 
service-connected skin claim must be remanded for the veteran 
to undergo a contemporaneous and thorough VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Further, subsequent to the initiation of the veteran's claim, 
the regulations for rating skin conditions were revised 
effective August 30, 2002.  Schedule for Rating Disabilities; 
The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2005)).  The veteran was notified of the 
revisions in the August 2005 supplemental statement of the 
case.  

However, further VA dermatological examination is needed in 
order to obtain adequate findings required for an evaluation 
under the new rating criteria.  Although the veteran 
underwent VA examination in June 2005, the findings contained 
in that report include only minimal findings regarding the 
skin, inadequate for rating purposes; and the most recent VA 
skin examination was five years ago in April 2001, prior to 
the revisions.  The Board finds that he should be scheduled 
for an additional VA examination that provides the 
information required for an evaluation under the new rating 
criteria. 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records for 
treatment of the veteran's service-
connected skin disorder from March 2005 to 
the present. 

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the severity of the skin impairment due to 
the service-connected pseudofolliculitis.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.  With respect to the 
service-connected skin disorder including 
any residuals thereof, the examiner must 
provide specific findings as to each of 
the following:

A.  The nature of the service-connection 
skin disorder and resulting residuals 
including any scarring, cystic nodules, 
exudation, pruritis, and any other 
manifestations.

B.  The location and measurement, in 
square inches or square centimeters, of 
the area or areas encompassed by residual 
scarring;

C.  Whether any associated scarring 
includes any of the following 
manifestations: extensive lesions, poorly 
nourished, repeated ulceration, unstable, 
tender, and/or painful on examination;

D.  Whether the associated scarring 
produces limitation of function of the 
affected part;

E.  The measurement of the percentage of 
the entire body affected by the service-
connection skin disorder residuals;

F.  The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals;

G.  The need for systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs, and, if there is such a need, the 
total duration required over the past 12 
months;

H.  Regarding affected areas of the head, 
face, and neck: whether there is visible 
or palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips);

I.  Regarding affected areas of the head, 
face, and neck: specify if any of the 
following characteristics of disfigurement 
are present and if so list each: scar is 5 
or more inches in length; scar is at least 
1/4 inch wide at the widest part; surface 
contour of scar is elevated or depressed 
on palpation; scar is adherent to 
underlying tissue; in an area exceeding 6 
square inches, the skin is either (list 
all conditions present) hypo- or hyper-
pigmented, of abnormal texture,  
underlying soft tissue is missing, and/or 
skin is indurated and inflexible;

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected 
postoperative residuals of a pilonidal 
cyst on his ability to work.

3.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claim.  The skin disorder claim must 
be evaluated based on applicable 
regulations and skin disability rating 
codes.  If the decision remains 
unfavorable, then issue an updated 
supplemental statement of the case and 
give the veteran and his accredited 
service representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






